Exhibit 10.02

 

This instrument prepared by and return to:   

INSTR # 2007000319331, Pages 14

Doc Type MOD, Recorded 10/22/2007 at 01.36 PM,

Charlie Green, Lee County Clerk of Circuit Court

Rec Fee $120.50

   Deputy Clerk JMILLER #1 Ruden, McClosky, Smith, Schuster & Russell, P.A.   
5150 Tamiami Trail North    Cross Reference: Suite 502    OR Book 4795, Page
2848 Naples, Florida 34103    Instrument No. 2006000400690 Attn: John L.
Farquhar, Esq.    Instrument No. 2006000474156    Lee County, FL Records

NOTE TO CLERK: The Second Amended and Restated Renewal Promissory Note (the
“Second Renewal Note”) secured hereby renews the Amended and Restated Renewal
Promissory Note (the “Renewal Note”), which renewed that certain Promissory Note
dated July 12, 2005 in the original amount of $56,610,000.00 (“Prior Note”)
secured by the Mortgage Deed recorded at Official Records Book 4795, Page 2848,
in the Public Records of Lee County, Florida, as assigned by the mortgagee
pursuant to that certain Assignment of Mortgage and Note recorded at Instrument
No. 2006000400690 in the Public Records of Lee County, Florida, and as modified
by the First Amended to Mortgage Deed recorded on December 22, 2006, at
Instrument No. 2006000474156, in the Public Records of Lee County, Florida
(collectively, “Prior Mortgage”). Documentary stamp taxes in the amount of
$198,135.00 and intangible taxes of $113,220.00 were paid upon recordation of
the Prior Mortgage. No documentary stamp taxes or intangible taxes are due upon
the recording of this Second Amendment to Mortgage Deed.

SECOND AMENDMENT TO MORTGAGE DEED

THIS SECOND AMENDMENT TO MORTGAGE DEED (the “Second Amendment”), effective as of
September 28, 2007, by and between GINN-LA NAPLES LTD., LLLP, a Georgia limited
liability limited partnership, whose permanent post office mailing address is
215 Celebration Place, Suite 200, Celebration, Florida 34747 (hereinafter called
“Mortgagor”), and ALICO-AGRI LTD., a Florida limited partnership, whose
permanent post office mailing address is P.O. Box 338, Labelle, Florida 33975
(hereinafter called “Mortgagee”).



--------------------------------------------------------------------------------

WITNESSETH:

WHEREAS, Mortgagor executed that certain Mortgage Deed in favor of FIRST
AMERICAN EXCHANGE COMPANY, LLC, a Delaware limited liability company (“First
American”), dated July 12, 2005, recorded on July 13, 2005 at OR Book 4795, page
2848 in the Public Records of Lee County, Florida, as assigned by First American
to Mortgagee pursuant to that certain Assignment of Mortgage and Note dated
October 9, 2006, recorded on October 19, 2006 at Instrument No. 2006000400690 in
the Public Records of Lee County, Florida, as modified by the First Amendment to
Mortgage Deed recorded on December 22, 2006, at Instrument No. 2006000474156 in
the Public Records of Lee County, Florida (collectively, the “Mortgage”) with
regard to the Mortgaged Property (as defined therein);

WHEREAS, Mortgagor was indebted to Mortgagee in the original principal sum of
Fifty-Six Million Six Hundred Ten Thousand and no/100 Dollars ($56,610,000.00)
together with interest thereon, as evidenced by a certain promissory note in
favor of First American in the original principal sum of Fifty-Six Million Six
Hundred Ten Thousand and no/100 Dollars ($56,610,000.00) together with interest
thereon, which promissory note, as assigned by First American to Mortgagee and
subsequently as amended and restated and renewed by Mortgagor and Mortgagee
pursuant to that certain Amended and Restated Renewal Promissory Note effective
July 12, 2005, in the original principal sum of Fifty-Six Million Six Hundred
Ten Thousand and no/100 Dollars ($56,610,000.00), as further amended, restated
and renewed by Mortgagor and Mortgagee pursuant to that certain Second Amended
and Restated Renewal Promissory Note in the original principal sum of Fifty-Four
Million Five Hundred Fifty-Two Thousand Six Hundred Sixty Eight and 20/100
Dollars ($54,552,668.20) (the “Note”), which provides, among other things, that
that all principal and accrued interest is due and payable on or before the date
or dates described in the Note;

WHEREAS, Mortgagor and Mortgagee desire to make certain further amendments to
the Mortgage, as are more particularly described herein.

 

- 2 -



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing premises and the sum
of Ten and No/100 Dollars ($10.00) cash in hand paid by each party hereto to the
other, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mortgagor and Mortgagee hereby agree as follows:

1. Preamble. The preamble to this Second Amendment is incorporated in this
Second Amendment as if set forth in this Second Amendment.

2. Definitions. All terms used in this Amendment with an initial capital letter,
which are not otherwise defined herein, shall have the meanings given to such
terms in the Mortgage.

3. Controlling Documents. In the event of a conflict between this Second
Amendment and the Mortgage, this Second Amendment shall control. In the event of
a conflict between the Mortgage and the Note, the Mortgage as modified by this
Second Amendment shall control.

4. Additional Security for Mortgagee. As a requirement for recording any
Subdivision Plat or Subdivision Plats for any portion of the Mortgaged Property
Mortgagor shall either: (i) include Mortgagee as an additional beneficiary on
any bond, letter of credit or other security required by Lee County in
connection with the recording of such Subdivision Plat(s) to ensure completion
of any subdivision infrastructure improvements located therein which Lee County
requires to be bonded, or (ii) if Lee County does not allow Mortgagee to be
named a beneficiary of the security posted with Lee County, post security for
the benefit of Mortgagee in an equal amount and equal quality to and on
substantially the same terms as the security required to be posted with Lee
County to ensure completion of such subdivision infrastructure improvements. If
(i) Mortgagor does not complete such subdivision improvements on or before the
date required under the bond or other security provided to Lee County, or
(ii) Mortgagee acquires title to the Mortgaged Property or a portion thereof
through foreclosure, deed in lieu of foreclosure, or otherwise and Mortgagee
completes such subdivision infrastructure improvements, Mortgagee shall have the
right to draw on such bond, letter of credit or other security provided to

 

- 3 -



--------------------------------------------------------------------------------

Mortgagee for payment of any cost which Mortgagee and its successors and/or
assigns, expend to complete the subdivision infrastructure improvements secured
by such bond, letter of credit or other security. Except as provided in
Section 5 below, Mortgagor shall not have the right to have any Lot released
unless (i) the Lot is included in a Subdivision Plat which has been recorded in
Lee County, Florida and (ii) all of the requirements set forth herein with
respect to the bonding of subdivision infrastructure improvements have been
satisfied. However, none of the provisions of this Section 4 shall apply to the
release of the Section 6/7 Property.

5. Releases and Mortgagee Right to Repay Cash Payments and Subsequent Applicable
Release Payments and Other Issues.

(a) Mortgagor shall not have the right to obtain a release of a Lot and/or of
the Section 6/7 Property and/or any portion of the Mortgaged Property at any
time when there is a monetary default pursuant to the Note, the Mortgage and/or
this Second Amendment, which has not been cured within any applicable grace or
cure period, except as otherwise set forth in this Section 5. If Mortgagor
defaults pursuant to the Note, the Mortgage and/or this Second Amendment, which
default is not cured within any applicable grace or cure period and Mortgagee
obtains title to all or a portion of the Mortgaged Property through foreclosure
of the Mortgage or conveyance by deed in lieu of foreclosure, or otherwise
obtains title to any or all of the Mortgaged Property, and Mortgagee has not
previously released to Mortgagor all Lots and/or the Section 6/7 Property which
Mortgagor is entitled to have released pursuant to the Mortgage, then Mortgagee
shall have the option of either: (i) releasing platted Lots and/or the
Section 6/7 Property up to the amount Mortgagee has paid in principal payments
pursuant to the release provisions of the Mortgage for Lots and/or the
Section 6/7 Property, less all of Mortgagee’s Foreclosure Costs (hereafter
defined) and less the amounts already credited against any Lots and/or the
Section 6/7 Property previously released, subject to the terms and conditions
set forth herein (the “Release Option”), or (ii) repaying the amount of
principal paid by Mortgagor, less Mortgagee’s

 

- 4 -



--------------------------------------------------------------------------------

Foreclosure Costs, and less amounts credited against any Lots and/or the
Section 6/7 Property previously released to Mortgagor (“Repayment Option”). The
provisions of this Section 5 (other than subparagraph (f) below) shall not apply
to any Lots and/or the Section 6/7 Property if such Lots and/or the Section 6/7
Property were released prior to Mortgagee obtaining title to all or a portion of
the Mortgaged Property by foreclosure or deed in lieu of foreclosure or
otherwise. If Mortgagee elects to exercise the Release Option and any Lots are
to be released, fifty-percent (50%) of the Lots to be released shall be Lots
selected by Mortgagee on the lake which is on the Northwest corner adjacent to
the existing Alico Road and the other fifty percent (50%) of the Lots shall be
Lots selected by Mortgagee on the lake which is on the Southeast corner adjacent
to Corkscrew Road. If Mortgagor is entitled to more Lots than all of the Lots on
those two lakes, then the additional Lots will be on the large center lake,
which Lots shall also be selected by Mortgagee. If Mortgagor has not previously
recorded a Subdivision Plat for any Lots to be released, the provisions of
Section 5(e) shall apply.

(b) Mortgagee shall provide written notice to Mortgagor of its election under
Section 5(a) above within two (2) years of the date of transfer of title to the
Mortgaged Property by foreclosure, deed in lieu of foreclosure or otherwise
(“Two-Year Period”). Notwithstanding the foregoing, in the event any appeal,
bankruptcy filing or other legal proceeding is instituted in a court of
competent jurisdiction challenging any foreclosure, deed in lieu of foreclosure
or other transfer of title, the Two Year Period shall be extended until a final
non-appealable adjudication is rendered which affirms such foreclosure, deed in
lieu of foreclosure or other transfer of title (collectively referred to as
“Final Vesting”). In the event Mortgagee has elected to exercise the Release
Option such election notice shall also identify the specific Lots and/or the
Section 6/7 Property to be released to Mortgagor. If Mortgagee fails to provide
any notice of election on or before the end of the Two Year Period, Mortgagee
shall be deemed to have elected the Repayment Option. Within thirty (30) days of
providing such election notice: (x) if Mortgagee has elected the Repayment
Option, then Mortgagee shall pay the amount owed to Mortgagor pursuant to the
Repayment Option in immediately available funds and Mortgagor shall acknowledge
the receipt of such funds and that Mortgagee has fulfilled its

 

- 5 -



--------------------------------------------------------------------------------

obligations pursuant to this Second Amendment and the Mortgage or (y) if
Mortgagee has elected the Release Option, then Mortgagee shall convey to
Mortgagor good marketable and insurable fee simple title to the Lots and/or the
Section 6/7 Property as designated by Mortgagee pursuant to the election notice,
subject to the Permitted Exceptions (hereafter defined), or if a Subdivision
Plat has not yet been filed for such Lots, comply with the requirements of
Section 5(e).

(c) The Lots and/or the Section 6/7 Property, if applicable, shall be conveyed
by special warranty deed subject to all matters which existed at the time the
Mortgaged Property was originally conveyed by Mortgagee to Mortgagor, all items
affecting title created by Mortgagor, all matters affecting title which were
reasonably created in obtaining development approvals relating to the Mortgaged
Property, all easements created for utilities, drainage or access, the
requirements of this Second Amendment, matters which would be shown by an
accurate survey of the applicable property and any other matters of record
approved by Mortgagor if Mortgagor is the grantee, or approved by Mortgagee if
Mortgagee is the grantee (collectively, the “Permitted Exceptions”). All
documentary stamp taxes shall be paid by Mortgagor. All real estate taxes, CDD
assessments and other special assessments shall be assumed by Mortgagor without
credit. At Closing, Mortgagee shall cause Stewart Title Insurance Company or
other nationally recognized title insurance company reasonably acceptable to
Mortgagor to issue to Mortgagor, at Mortgagor’s sole cost and expense, an
owner’s title insurance policy insuring good marketable fee simple title to the
applicable Lots and/or Section 6/7 Property, subject only to the Permitted
Exceptions.

(d) For purposes of this Section 5, “Mortgagee’s Foreclosure Costs” shall
include any and all costs, charges and expenses, including, but not limited to,
attorneys fees (through all stages of legal proceedings in acquiring title to
the Property through foreclosure or deed in lieu of foreclosure including but
not limited to bankruptcy, pretrial, trial, appellate, administrative),
reasonably incurred, survey and engineering studies done relating to Mortgagee’s
obtaining the Mortgaged Property through

 

- 6 -



--------------------------------------------------------------------------------

foreclosure or deed in lieu of foreclosure and all other expenses paid at any
time by the Mortgagee because of the failure on the part of the Mortgagor to
perform, comply with and abide by each and every one of the stipulations,
agreements, conditions and covenants of the Note, the Mortgage and this Second
Amendment.

(e) If Mortgagee elects the Release Option and Mortgagor had not previously
recorded one or more Subdivision Plats that cover all of the Lots to be
released, it shall be Mortgagee’s responsibility to record when determined
appropriate by Mortgagee the necessary Subdivision Plat(s) (which shall be
consistent with the Approved Site Plan) and to post any bond, letter of credit
or other security required by Lee County in connection therewith for the
completion of any subdivision infrastructure improvements and to proceed as
Mortgagee determines appropriate with the construction of the subdivision
infrastructure improvements and the golf course, which may be an 18-hole or a
27-hole course, and other amenities for all of the Mortgaged Property, at
Mortgagee’s sole cost and expense, provided that, Mortgagor shall be obligated
to pay for its pro rata share of all Project Costs (hereafter defined) incurred
by Mortgagee at the closing of the conveyance of the Lots to be released to
Mortgagor, which closing shall occur within thirty (30) days after Mortgagee’s
completion of all of such work. For purposes of this Section 5(e), if Mortgagee
has released any portion of the Mortgaged Property to Mortgagor other than the
Section 6/7 Property and Lots, if any, Mortgagor shall reconvey to Mortgagee any
such part of the Mortgaged Property pursuant to the same standards and
requirements as set forth in Section 5(f), which shall be conveyed by Mortgagor
to Mortgagee within thirty (30) days after Mortgagee has regained title to a
portion of the Mortgaged Property pursuant to foreclosure or a deed in lieu of
foreclosure or otherwise. For purposes of this Section 5, “Project Costs” shall
mean any and all costs relating to the development of the Mortgaged Property
including the construction of all subdivision infrastructure improvements for
the Mortgaged Property, any related permitting for the overall project, the cost
of building the golf course, which may be an 18-hole or a 27-hole course, and
other amenities which are intended to serve the Lots and all related permitting
and other governmental charges and fees,

 

- 7 -



--------------------------------------------------------------------------------

engineering, legal and other related costs for obtaining approvals and permits
for the Mortgaged Property and all other related costs and offsite improvements
required in order to be able to develop the Lots and the golf course and other
amenities. For purposes of this Section 5, Mortgagor’s pro rata share shall be
equal to the number of Lots being released to Mortgagor pursuant to the Release
Option divided by the total number of Lots included in the Approved Site Plan
for the Mortgaged Property. Mortgagor shall receive a credit against Mortgagor’s
pro rata share equal to fifty percent (50%) of any Project Costs previously paid
by Mortgagor.

(f) Notwithstanding any provision in the Mortgage or this Second Amendment to
the contrary, if Mortgagee acquires title to all or any part of the Mortgaged
Property through foreclosure or deed in lieu of foreclosure or otherwise,
Mortgagor shall have the right to withdraw the bond, letter of credit or other
security that it posted with Lee County in connection with the recording of any
Subdivision Plat(s) (“Security Withdrawal”), subject to compliance with the
requirements of this Second Amendment, as long as no sales of Lots or any other
portion of the Mortgage Property have been made to third parties, provided that
Mortgagor provides written notice of such election to Mortgagee within the later
to occur of i) 120 days of such transfer of title to Mortgagee, or ii) Final
Vesting as defined in Section 5(b). In such event, Mortgagee and its successors
and assigns shall have the right to replace such bond, letter of credit or other
security provided by Mortgagor to Lee County and if the security is not replaced
within ninety (90) days from the later to occur of i) the time Mortgagor
provides Mortgagee notice of such election, or ii) Final Vesting as defined in
Section 5(b), Mortgagor may proceed to vacate the Subdivision Plat(s). In such
event, as part of such Security Withdrawal, notwithstanding any provision
contained in this Second Amendment, the Mortgage or otherwise to the contrary,
Mortgagor shall not have the right to apply any principal payments to the
release of Lots and Mortgagor will reconvey by special warranty deed to
Mortgagee any Lots and other portions of the Mortgaged Property, if any, which
have been released to Mortgagor from the Mortgage, as modified by this Second
Amendment, other than the Section 6/7 Property which Mortgagor

 

- 8 -



--------------------------------------------------------------------------------

shall be entitled to retain in the event of a Security Withdrawal. The special
warranty deed shall be subject only to the Permitted Exceptions. All documentary
stamp taxes shall be paid by Mortgagor, All real estate taxes, CDD assessments
and other special assessments shall be prorated as of the date of transfer.
Mortgagor shall pay for owner’s title insurance for Mortgagee at promulgated
rate which will be supplied by Mortgagee’s counsel or title company selected by
Mortgagee.

(g) For purposes of this Section 5, the Mortgage and this Second Amendment, the
owners of Lots purchased from Mortgagor shall have the right to purchase
memberships in the golf course on the same basis as the owners of Lots purchased
from Mortgagee. For purposes of this Section 5, the Mortgage and this Second
Amendment, the owners of Lots purchased from Mortgagee shall have the right to
purchase memberships in the golf course on the same basis as the owners of Lots
purchased from Mortgagor. For purposes of this Section 5, all other provisions
of the Mortgage and this Second Amendment, the Approved Site Plan shall mean the
Master Site Plan, which is a conceptual site plan, shown on page 4 of 30 of
WilsonMiller Project Number 03552-005-001-EPP00, Index Number D-3552-44, used to
obtain SFWMD Environmental Resource Permit Number 36-05075-P (Lot 308 has been
deleted), and as supplemented by Master Site Plan shown on Sheet 5 of 57 of
WilsonMiller Project No. 03552-005-002-FLP00, Index Number D-3552-71. Mortgagee
may change the Approved Site Plan as long as Mortgagee obtains Mortgagor’s
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. After all Lots that Mortgagor is entitled to receive have been
conveyed to Mortgagor, Mortgagee may change the Approved Site Plan without
Mortgagor’s consent as long as such changes do not change Mortgagor’s Lots or
materially and adversely change ingress, egress, drainage or utilities for
Mortgagor’s Lots. Mortgagee’s right to initiate modifications of the Approved
Site Plan only applies in the event Mortgagee has acquired title to all or a
portion of the Mortgaged Property through foreclosure, deed-in-lieu of
foreclosure or otherwise.

 

- 9 -



--------------------------------------------------------------------------------

6. Provisions Surviving Foreclosure. The provisions of this Second Amendment and
any related provisions contained in the Mortgage shall survive foreclosure or a
deed in lieu of foreclosure or other transfer of title and the obligations of
Mortgagor and Mortgagee relating thereto shall remain binding and enforceable
against Mortgagor and Mortgagee and their respective successors and assigns even
after a foreclosure or deed in lieu of foreclosure or other transfer of title
has occurred. Mortgagee can record an affidavit of its compliance with any of
the requirements of this Second Amendment and the Mortgage and Mortgagor
acknowledges that any third party shall have the right to rely upon such
affidavit.

7. Default Interest Rate. Any amounts which are required to be paid by the
Mortgage when there has been a default by Mortgagor which is not cured within
any applicable grace or cure period shall incur interest at 5% per annum above
the non-default interest rate applicable to the Note at that time or if after
the “Maturity Date” as that term is defined in the Note the non-default interest
rate applicable to the Note immediately prior to the Maturity Date.

8. Notices. Any notices required or permitted to be given under this Second
Amendment, the Mortgage or the Note shall be in writing and shall be deemed
given if delivered by hand, sent by recognized overnight courier (such as
Federal Express), transmitted via facsimile transmission or mailed by certified
or registered mail, return receipt requested, in a postage pre-paid envelope,
and addressed as follows:

 

As to Mortgagee:    Alico-Agri, Ltd.    c/o Alico, Inc.    Attn: John R.
Alexander, Chairman & CEO    Mailing Address:    Post Office Box 338, Labelle,
FL 33975    Physical Address:    640 S. Main Street, Labelle, FL 33935   
Telephone:        863-675-2966    Facsimile:         863-675-5799 With a copy
to:    Alico, Inc.    Attn: Dan L. Gunter, President    Mailing Address:    Post
Office Box 338, Labelle, FL 33975    Physical Address:    640 S. Main Street,
Labelle, FL 33935   

Telephone:        863-675-2966

Facsimile:         863-675-6928

 

- 10 -



--------------------------------------------------------------------------------

With a copy to:    Ruden McClosky et al.    Attn: John L. Farquhar, Esq.    5150
Tamiami Trail North, Suite 502    Naples, FL 34103   
Telephone:        239-659-1100    Facsimile:         954-333-4037 As to
Mortgagor:    Ginn-LA Naples, Ltd. LLLP    Attn: Edward R. Ginn, III    215
Celebration Place, Suite 200    Celebration, Florida 34747   
Telephone:        321-939-4700    Facsimile:         321-939-4800 With a copy
to:    Bruce A. Wobeck, Esquire    Morris, Manning & Martin, LLP    1600 Atlanta
Financial Center    3343 Peachtree Road, N.E.    Atlanta, GA 30326   
Telephone:        404-504-7739    Facsimile:         404-365-9532 With a copy
to:    John G. Morris, Esquire    Morris, Manning & Martin, LLP    1600 Atlanta
Financial Center    3343 Peachtree Road, N.E.    Atlanta, GA 30326-1044   
Telephone:        404-572-7722    Facsimile:         404-365-9532 With a copy
to:    Mr. Robert F. Masters    The Ginn Company    One Hammock Beach Parkway   
Palm Coast, FL 32137    Telephone:        (386) 246-5780   
Facsimile:         (386) 246-5785

unless the address is changed by the party by like notice given to the other
parties. Notice given by hand delivery shall be deemed received on the date
delivered if delivered on a business day during business hours, otherwise it
shall be deemed delivered on the next business day. Notice given by certified or
registered mail, return receipt requested, postage pre-paid, shall be deemed
delivered three (3) days following the date mailed. Notice sent by recognized
overnight courier (such as Federal Express) shall be deemed received on the next
business day. Notices given by facsimile shall be deemed received if sent as
confirmed by confirmation of transmission by

 

- 11 -



--------------------------------------------------------------------------------

telecopier retained by the sender shall be proof of such sending and it shall be
deemed received at that time if such time is during business hours on a business
day, otherwise it shall be deemed received on the next business day. Any notice
refused shall be deemed to be accepted on the earlier of the time frame set
forth in this notice provision or when actually refused. Failure to give any of
the copies in addition to the primary notice shall not affect the validity of
the notice. Counsel may give notice on behalf of the parties.

9. Ratification. Except as expressly set forth in this Second Amendment, the
Mortgage remains unmodified and unchanged and the parties hereto ratify and
confirm the Mortgage, as amended hereby.

10. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one and the same instrument. It shall not be necessary for each party
to execute each counterpart, provided that each party shall have signed and
delivered at least one such counterpart.

[signatures commence on following page]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Mortgagor and Mortgagee has caused its duly
authorized agent to execute this Second Amendment effective as of September 28,
2007.

 

WITNESSES:     “MORTGAGOR” /s/ Wendy Perry    

GINN-LA NAPLES LTD., LLLP, a

Georgia limited liability partnership

Signature         Wendy Perry     By:  

Ginn-Naples GP, LLC, a Georgia

limited liability company, its sole

General Partner

Print Name                 By:   /s/ Robert F. Masters /s/ Adrienne Decamillo  
    Name:   Robert F. Masters Signature       Title:   President Adrienne
Decamillo         Print Name        

 

STATE OF FLORIDA

   )       )    SS.

COUNTY OF FLAGLER

   )   

The foregoing instrument was acknowledged before me this 17th day of October,
2007, by Robert F. Masters, as President, of Ginn-Naples, GP, LLC, on behalf of
Ginn-LA Naples Ltd., LLLP, a Georgia limited liability limited partnership. He
is personally known to me or has produced _____________________ as
identification.

 

LOGO [g38364image001.jpg]     /s/ Eileen P. Coleman     Notary Signature    
Eileen P. Coleman     (Notary Name Printed)     (NOTARY SEAL)     Notary Public
    Commission No. DD638613

[signatures continue on following page]

 

- 13 -



--------------------------------------------------------------------------------

[signatures continued from previous page]

 

WITNESSES:     “MORTGAGEE” /s/ Whitney Littlejohn     ALICO-AGRI, LTD., a
Florida limited partnership Signature         Whitney Littlejohn     By:  

Alico, Inc., a Florida corporation, its

general partner

Print Name                 By:   /s/ John R. Alexander /s/ Sarah Jane Alexander
      Name:   John R. Alexander Signature       Title:   Chairman & CEO Sarah
Jane Alexander         Print Name       (CORPORATE SEAL)

 

STATE OF NORTH CALIFORNIA

   )       )    SS.

COUNTY OF BUNCOMBE

   )   

The foregoing instrument was acknowledged before me this 17 day of October,
2007, by John R. Alexander as Chairman and CEO of Alico, Inc., a Florida
corporation, in its capacity as general partner of ALICO-AGRI, LTD., a Florida
limited partnership. He is personally known to me or has produced FI License
#A425-47636-183-0 as identification.

 

      /s/ John B. Denton     Notary Signature     John B. Denton     (Notary
Name Printed)     LOGO [g38364image002.jpg]     (NOTARY SEAL)     Notary Public
Commission No. _______________    

 

- 14 -